DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the amendment received on 5/2/2022.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Helbok et al. (US 2006/0246779) in view of Kleinke 
(US 8,007,302).
With regard to claim 1, Helbok discloses a plug assembly (1 fig.1) capable for an electromechanical surgical system, the plug assembly (1) comprising: a housing (5,10) defining a proximal facing bore (bore housing spacer 6), the housing including a proximally and longitudinally extending central rib (see arrow below) located within the proximal facing bore (see arrow in fig. below); a pair of electrical contacts  (9) disposed within the housing, wherein the pair of electrical contacts are spaced apart from one another (as seen in fig.1 or 3), each electrical contact including: a distal end portion projecting distally from a distal end of the housing (as seen in fig. 1); and a proximal end portion disposed within the proximal facing bore of the housing; wherein the rib of the housing is disposed within the gap of the ribbon cable; and an encapsulating material filling the proximal facing bore of the housing; a ribbon cable  (4) except for having an axially split distal end portion defining a pair of fingers spaced apart from one another by a gap, each finger being electrically connected to the proximal end portion of a respective one of the pair of electrical contacts, and being disposed with the proximal facing bore of the housing. 

    PNG
    media_image1.png
    879
    728
    media_image1.png
    Greyscale

 Kleinke teaches plug type connector (fig.1) including cable (10) having an axially split distal end portion (as seen in fig.1) defining a pair of fingers spaced apart from one another by a gap (see fig.1), each finger being electrically connected to the proximal end portion of a respective one of the pair of electrical contacts (14, 16 figs.1 &2), and being disposed with the proximal facing bore of the housing (20, 80). In view of Kleinke teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the ribbon of Helbok with axially split distal end as well known in the art such that each split is attached to contact elements for power flow.
With regard to claim 7, modified Helbok discloses the plug assembly, wherein the housing defines a distal facing bore therein (as seen in fig. 1 or 3); and wherein the plug assembly (1) further comprises: a seal member (5) disposed within the distal facing bore of the housing (as seen in fig.4D).  
With regard to claim 8, modified Helbok discloses the plug assembly (1),   wherein the housing and the seal member (5) form a fluid-tight seal therebetween.  
With regard to claim 9, modified Helbok discloses the plug assembly (1),   wherein the seal member is fabricated from silicone, rubber, plastic or polymer.

5.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over   Helbok et al. in view of Kleinke as applied to claim 1, and further in view of Obvious Design Choice.
With regard to claim 2-6, modified Helbok discloses injection-molding plastic but does not specifically disclose the housing being partially transparent or for light or UV curing or fabricated from polyphenylsulfone (PPSU) or polysulfone (PSU); and the encapsulating material being a light or UV curable material or resin or acrylic resin.
However, these elements are well known in the art for use by one skilled in the art. One having ordinary skill in the art would have known to incorporate these elements into Helbok plug housing for their advantages. Thus, it would have been obvious matter of design choice to one having ordinary skill in the art at the time of the invention to modify Helbok plug housing by providing the above claimed elements in order to make the plug housing impermeable to water.

Allowable Subject Matter
6.	Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
With respect to claim 10, the prior art of record fails to disclose or teach the plug assembly, wherein the seal member includes a distal portion projecting distally from the housing, and a proximal portion extending from a side surface of the housing.
With respect to claim 13, the prior art of record fails to disclose or teach the plug assembly, wherein each electrical contact includes a nub projecting from the proximal end portion thereof, and wherein each finger of the distal end portion of the ribbon cable defines a respective solder recess formed therein for receipt of a respective nub.  
 With respect to claim 14, the prior art of record fails to disclose or teach the plug assembly, wherein each electrical contact includes a pair of nubs projecting from the proximal end portion thereof, and wherein each finger of the distal end portion of the ribbon cable defines a respective pair of solder recesses formed therein for receipt of a respective pair of nubs.  

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 have been considered but have been addressed by a new ground of rejection necessitated by applicant’s amendment.  
Conclusion
8.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/27/2022